UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85706 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85706 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2014 Date of reporting period: October 31, 2013 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND Schedule of Investments October 31, 2013 (Unaudited) Shares Value COMMON STOCK – (97.85%) CONSUMER DISCRETIONARY – (11.37%) Automobiles & Components – (0.37%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.57%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Media – (2.55%) Grupo Televisa S.A.B., ADR(Mexico) Liberty Global PLC, Series C* Walt Disney Co. Retailing – (7.88%) Bed Bath & Beyond Inc.* CarMax, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Priceline.com Inc.* Total Consumer Discretionary CONSUMER STAPLES – (11.35%) Food & Staples Retailing – (7.98%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (3.37%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Total Consumer Staples ENERGY – (5.43%) Canadian Natural Resources Ltd.(Canada) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Total Energy FINANCIALS – (38.94%) Banks – (5.87%) Commercial Banks – (5.87%) Wells Fargo & Co. Diversified Financials – (24.95%) Capital Markets – (11.29%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada)(a) Charles Schwab Corp. 1 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2013 (Unaudited) Shares/Units Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Capital Markets – (Continued) Goldman Sachs Group, Inc. $ Julius Baer Group Ltd.(Switzerland) Consumer Finance – (6.66%) American Express Co. Diversified Financial Services – (7.00%) Berkshire Hathaway Inc., Class A* JPMorgan Chase & Co. Visa Inc., Class A Insurance – (7.13%) Multi-line Insurance – (2.40%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(b) Loews Corp. Property & Casualty Insurance – (2.99%) ACE Ltd. Markel Corp.* Progressive Corp. Reinsurance – (1.74%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (0.99%) Brookfield Property Partners L.P. Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (6.76%) Health Care Equipment & Services – (6.33%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (0.43%) Agilent Technologies, Inc. Total Health Care INDUSTRIALS – (6.11%) Capital Goods – (3.03%) OCI N.V.(Netherlands)* PACCAR Inc. Textron Inc. 2 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2013 (Unaudited) Shares/Units/Principal Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Commercial & Professional Services – (0.77%) Experian PLC(United Kingdom) $ Iron Mountain Inc. Transportation – (2.31%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Wesco Aircraft Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY – (12.33%) Semiconductors & Semiconductor Equipment – (1.22%) Texas Instruments Inc. Software & Services – (10.78%) Activision Blizzard, Inc. ASAC II L.P., Private Placement*(c) Google Inc., Class A* Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.33%) Hewlett-Packard Co. Total Information Technology MATERIALS – (5.56%) Air Products and Chemicals, Inc. Ecolab Inc. Emerald Plantation Holdings Ltd.(China)* Lafarge S.A.(France) Martin Marietta Materials, Inc. Monsanto Co. Praxair, Inc. Total Materials TOTAL COMMON STOCK – (Identified cost $10,735,148,039) CORPORATE BONDS – (0.03%) MATERIALS – (0.03%) Emerald Plantation Holdings Ltd., Sr. Notes, 6.00%/8.00%, 01/30/20(China)(d) $ TOTAL CORPORATE BONDS – (Identified cost $6,955,740) 3 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2013 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (2.02%) COMMERCIAL PAPER – (0.20%) Working Capital Management Co., 0.13%, 11/04/13 $ $ Working Capital Management Co., 0.13%, 11/06/13 Total Commercial Paper REPURCHASE AGREEMENTS – (1.82%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 11/01/13, dated 10/31/13, repurchase value of $369,946,130 (collateralized by: U.S. Government agency obligations in a pooled cash account, 1.125%-4.00%, 07/31/18-04/30/20, total market value $377,343,900) Total Repurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $410,444,485) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (0.71%) Citigroup Global Markets, Inc. Joint Repurchase Agreement, 0.10%, 11/01/13, dated 10/31/13, repurchase value of $143,800,399 (collateralized by: U.S. Government agency mortgages and obligation in a pooled cash account, 0.00%-6.625%, 11/04/13-11/15/30, total market value $146,676,000) TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $143,800,000) Total Investments – (100.61%) – (Identified cost $11,296,348,264) – (e) Liabilities Less Other Assets – (0.61%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Security is partially on loan – The Fund has entered into a securities lending arrangement with State Street Bank and Trust Company (“State Street Bank”). Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned. As of October 31, 2013, the Fund had on loan securities valued at $140,646,422; cash of $143,916,419 was received as collateral for the loans. The majority of the cash was invested in repurchase agreements secured by U.S. Government securities. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. (b) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $49,694,562 or 0.24% of the Fund's net assets as of October 31, 2013. (c) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $258,164,400 or 1.27% of the Fund's net assets as of October 31, 2013. (d)
